Hill, O. J.
1. In a suit to recover damages for a libel, two defenses were filed, — justification and privilege. Both pleas admitted a prima facie case, and each cast upon the defendant the burden of proof, and gave.him the right to open and conclude the argument. Although the plea of justification may have been defective and insufficient, and the court may *379have erred in holding it to be sufficient, and in allowing the defendant to open and conclude the argument thereon, the error was harmless, as the defendant was entitled to the same right under the plea of privilege.
Action for libel, from city court of Savannah — Judge Freeman. January 23, 1909.
Submitted March 30,
Decided June 29, 1909.
Tioiggs & Gazan, for plaintiff.
Osborne & Lawrence, for defendants.
2. What purports to be a brief of the evidence consists in large part of wholly immaterial testimony, both oral and documentary, “interspersed with objections to testimony, statements and arguments of counsel, and evidence to which objections were sustained, and also with colloquies between counsel and court.” This is not a compliance with the mandatory requirements of the Civil Code, §§5484, 5488, that the brief of evidence “shall be a condensed and succinct brief of the material portions of the oral testimony,” etc.; and assignments of error depending on an examination of the evidence will not be considered. Hirsch v. Dozier Lumber Co., 2 Ga. App. 520 (58 S. E. 786) ; Hatchcock v. McGouirk, 119 Ga. 980 (47 S. E. 563) ; Culver v. Silver, 113 Ga. 1142 (39 S. E. 472).

Judgment affirmed.